               Case 18-19109-RAM          Doc 77     Filed 04/29/20     Page 1 of 5




                         UNITED STATES BANKRUTPCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:
 NOTEZ, LLC,                                         Case No. 18-19109-RAM
                                                     Chapter 7
        Debtor.
 _______________________/

    TRUSTEE’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS UNDER
    SUBPOENA DUCES TECUM FROM ALLURA DOV AND PAMELA N. MASON

         MARCIA T. DUNN, the duly appointed Chapter 7 Trustee (the “Trustee”) of the above-

referenced bankruptcy estate (the “Estate”), by and through her undersigned counsel, seeks entry

of an order compelling ALLURA DOV (“A. Dov”) and PAMELA N. MASON a/k/a NAOMI

DOV (“Mason”) to produce all documents responsive to the Trustee’s Rule 2004 Examination

Notices Duces Tecum against A. Dov and Mason, and in support thereof, states as follows:

         1.     On July 27, 2018 (the “Petition Date”), NOTEZ, LLC (the “Debtor”), commenced

the instant bankruptcy case with the filing of a voluntary petition for relief under Chapter 7, Title

11 of the United States Bankruptcy Code.

         2.     Marcia T. Dunn was appointed as the Chapter 7 Trustee of the Debtor’s bankruptcy

estate (the “Estate”).

         3.     The Debtor’s 11 U.S.C. § 341 Meeting of Creditors was held on October 10, 2018.

         4.     On February 13, 2020, the Trustee filed her Notice of Rule 2004 Examination Duces

Tecum and Intent to Serve Subpoena of A. Dov scheduling the examination for March 16, 2020

with documents due on March 10, 2020. See D.E. 74. On February 19, 2020, A. Dov was

personally served with the subpoena.




                                                 1
              Case 18-19109-RAM         Doc 77     Filed 04/29/20    Page 2 of 5




        5.    On February 13, 2020, the Trustee filed her Notice of Rule 2004 Examination Duces

Tecum and Intent to Serve Subpoena of Mason scheduling the examination for March 16, 2020

with documents due on March 10, 2020. See D.E. 73.

        6.    After exchanging the Trustee and A. Dov exchanged emails continuing the

deposition and considering the impeding global pandemic, the Trustee and A. Dov agreed to

continue and renotice the Rule 2004 examination for May 4, 2020, with documents due on April

20, 2020. See D.E. 75. In conjunction with the continuance of the A. Dov deposition, the Trustee

continued Manson’s examination. See D.E. 76.

        7.    A. Dov failed to produce documents by the extended deadline of April 20, 2020.

        8.    Manson failed to produce documents by the extended deadline of April 20, 2020.

        9.    On April 28 and 29, 2020, counsel for the Trustee exchanged emails with A. Dov

regarding her failure to produce documents. A. Dov stated that she has no documents responsive

to the subpoena.

        10.   On April 28, 2020, counsel for the Trustee spoke to Manson. Manson stated that

she has no documents responsive to the subpoena.

        11.   To date, both A. Dov and Mason have each failed to produce any documents

responsive to the requests under their respective subpoenas. There is no evidence that either A.

Dov or Manson conducted any research of their emails, documents, bank accounts, or the like for

the documents responsive to the subpoenas.

        12.   As a result of the failure to cooperate with the Trustee by failing to produce

documents and information responsive to the subpoenas, the oral examinations of A. Dov and

Mason will not go forward on April 28, 2020. The Trustee continued the depositions to June 2,

2020.




                                               2
               Case 18-19109-RAM           Doc 77     Filed 04/29/20      Page 3 of 5




        13.     Neither A. Dov nor Mason have filed protective motions or motions to quash

service.

        14.     Fed. R. Bankr. P. 2004 provides in relevant part:

                (a) Examination on Motion. On motion of any party in interest, the court
                may order the examination of any entity.

                (b) Scope of Examination. The examination of an entity under this rule …
                may relate only to the acts, conduct, or property or to the liabilities and
                financial condition of the debtor, or to any matter which may affect the
                administration of the debtor’s estate, or to the debtor’s right to a discharge.
                In … a reorganization case under chapter 11 of the Code, … the
                examination may also relate to the operation of any business and the
                desirability of its continuance, the source of any money or property acquired
                or to be acquired by the debtor for the purposes of consummating a plan and
                the consideration given or offered therefore, and any other matter relevant
                to the case or to the formulation of a plan.

                (c) Compelling Attendance and Production of Documentary Evidence. The
                attendance of an entity for examination and for the production of documents
                … may be compelled as provided in Rule 9016 for the attendance of a
                witness at a hearing or trial.

Fed. R. Bankr. P. 2004.

        15.     Fed. R. Bankr. P. 2004 allows the Trustee to go on a general “fishing expedition,”

so long as the information sought relates to “the acts, conduct, or property or to the liabilities and

financial condition of the debtor, or to any matter which may affect the administration of the

debtor's estate....” In re MMH Auto. Group, LLC, 346 B.R. 229, 233 (Bankr. S.D. Fla. 2006) (citing

In re Wilcher, 56 B.R. 428 (Bankr.N.D.Ill.1985)). However, the Trustee is not fishing here: the

Trustee seeks documentation examining the relationship between the Debtor, the Debtor’s

principal, and the Debtor’s principal’s family, all of which may have received money from or on

behalf of the Debtor or affiliated entities.

        16.     The documents requested above are straightforward, and more importantly,

squarely within the scope of Fed. R. Bankr. P. 2004. The Trustee requires such documents to



                                                  3
               Case 18-19109-RAM          Doc 77     Filed 04/29/20     Page 4 of 5




administer the Debtor’s bankruptcy case.

       17.     The Trustee seeks entry of an order compelling A. Dov and Mason to produce all

documents and information responsive to the Trustee’s subpoenas within seven (7) days of an

order granting this motion. This includes order both A. Dov and Manson to conduct an actual

search of their records, emails, documents, bank statements, and the like. Further, the Trustee seeks

a finding that A. Dov and/or Manson have no documents responsive to the subpoenas.

       18.     Further, the Trustee seeks entry of an order compelling A. Dov and Mason to appear

for deposition on June 2, 2020.

                                     MEET AND CONFER

       19.     Pursuant to Local Rule 7026-1(F), undersigned counsel certifies that prior to the

filing of this motion, he exchanged emails with A. Dov.

       20.     Pursuant to Local Rule 7026-1(F), undersigned counsel certifies that prior to the

filing of this motion, he spoke with Manson on April 28, 2020. Manson stated that she has no

documents responsive to the subpoena.

       WHEREFORE, the Trustee respectfully requests this Honorable Court enter an order: (1)

granting the Trustee’s Motion; (2) directing A. Dov to produce the requested information and

documentation sought by the Trustee pursuant to the subpoena within seven (7) days including,

without limitation, conducting an actual search of her records, emails, documents, bank statements,

and the like, or make a finding that A. Dov has no documents responsive to the subpoena; (3)

directing Manson to produce the requested information and documentation sought by the Trustee

pursuant to the subpoena within seven (7) days including, without limitation, conducting an actual

search of her records, emails, documents, bank statements, and the like, or make a finding that

Manson has no documents responsive to the subpoena; and (4) granting such other and further




                                                 4
               Case 18-19109-RAM          Doc 77      Filed 04/29/20    Page 5 of 5




relief as this Court deems just and proper.

       Dated: April 29, 2020                  Respectfully submitted,

                                              DUNN LAW, P.A.
                                              Counsel for Plaintiff, Marcia T. Dunn,
                                              as Chapter 7 Trustee
                                              66 West Flagler Street, Suite 400
                                              Miami, Florida 33130
                                              Phone: (786) 433-3866
                                              Fax: (786) 260-0269
                                              barry.turner@dunnlawpa.com

                                              By:    /s/ Barry S. Turner         d
                                                       Barry S. Turner, Esq.
                                                       Fla. Bar No. 85535

                                 CERTIFICATE OF SERVICE

       I CERTIFY that a true and correct copy of the foregoing was served by U.S. First Class
Mail, Fax, or Email, as indicated below, on April 29, 2020, upon the following:

 ALLURA DOV A/K/A ALLURA ANDINA                      ALLURA DOV A/K/A ALLURA ANDINA
 DOV A/K/A ADINA SOSKIN                              DOV A/K/A ADINA SOSKIN
 1538 East 35 Street                                 Via Email: adinadov@gmail.com
 Brooklyn, NY 11234-3439
 Via US Mail

 PAMELA N. MANSON A/K/A NAOMI
 DOV
 17131 NE 11th Court
 Miami, FL 33162
 Via US Mail



       I CERTIFY that a true and correct copy of the foregoing was served via Notice of
Electronic Filing (CM/ECF) on this 29th day of April, 2020, upon all registered users in this case.

                                              By:     /s/ Barry S. Turner Esq.
                                                      Barry S. Turner, Esq.
                                                      FL Bar No. 85535




                                                 5
